Title: To Benjamin Franklin from Richard Jackson, 26 January 1764
From: Jackson, Richard
To: Franklin, Benjamin


Dear Sir
Inner Temple 26 Jany 1764
I have wrote to you by every Packet that has sailed and one that has not, I mean that of the present Month, which not being in England at the time, has been detained for the next, in the mean time, I write a line or two, by a Merchant Vessel that sails tomorrow or next day.
I got pretty early intelligence of Major Barker’s arrival in England, but at the same time was informed of his Resolution to go to America, there to look after take Possesion of, and cultivate his Estate; I had long before discovered that this was the Gentleman you had in view; but thought it best to see him myself which I did an hour after I had wrote my last Letter, which however has not yet gone.
I found my Information well grounded and have no doubt he intends going to America in April. He is a sensible well-behaved man and as he has a great deal of military Merit, and is a friend of some Gentlemen of my Acquaintance who have long served in India, and who are too good Judges of Merit to bestow their friendship on one who did not deserve it, I think it is my Duty to recommend him to my friends in America and wish you would give him such Assistance as falls in your Way. Perhaps Mr. Hughes’s Acquaintance with him may help him to the Purchase of any Part of Major Barker Estate that he may determine to sell, should he come to such a determination.
Measures are taken for bringing several American Questions before Parliament. They are so numerous that I am quite at a loss where to begin, and I am so employd not only in attending the House, but in combating what I deem the most dangerous Errors in American Politicks in 100 Places, in many of which I am to begin with first Principles, that I am fit for little but sleep when I return home. Mr. Allen knows somewhat of my Assiduity on these Subjects. I have Access to almost every Place any friends of the Colony’s would wish to have Access to but I am not sensible of my making any Impression proportioned to my Endeavours, perhaps it is I, that am wrong.
I have long since given up all hopes of preventing some Parliamentary Tax to be imposed on N America as well as the W Indies for the maintenance of the Troops kept there, how far it is necessary to keep any considerable Number I will not say, but I have long argued that those kept there are for the most part maintained for the Intrests of G Britain only.
I am most averse to an Internal Tax, God knows how far such a precedent may be extended, and I have frequently asked, what internal Tax they will not lay.
Customs as well as Prohibitions on Trade, have been at all times, laid by England from the time of the long Parliament. I wish this to be the Rule of Conduct on this Occasion.
There is a Bill in Embryo for restraining your Paper Currency and of all N america within the limits prescribed to the N England Governments by the Stat 24 Geo. 2d. I have not seen the Draught of it, if it be prepared. They will certainly carry it, if they are determined so to do. My Compliments to my friends particularly the Governor of N Jersey and his Lady. It is 11 at Night and I have not dined. I am Dear sir your Affectionate humble Servant
Rd Jackson
